Catron, Ch. J.
delivered the opinion of the court.
This court is of opinion, that a circuit judge has no power or jurisdiction to grant an order for a supersedeas to the judgments or decrees of this court, more than a justice of the county court has power and jurisdiction to cause to he superseded the decrees and judgments of the circuit courts. The power did not exist in this case, and it will equally apply to every decree and judgment, civil and criminal, that the supreme court has or may render. Let the supersedeas be quashed.
Supersedeas quashed.